United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE MATERIEL COMMAND,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-974
Issued: August 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2013 appellant, through her representative, filed a timely appeal from the
January 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on April 6,
2012, as alleged.
FACTUAL HISTORY
On May 22, 2012 appellant, a 58-year-old secretary (office automation), filed a traumatic
injury claim alleging that she sustained an injury in the performance of duty on April 6, 2012
1

5 U.S.C. § 8101 et seq.

when she slipped on a floor runner and fell to the floor, hitting or striking her head on a desk.
She stated that she managed to get up, was very weak, blacked out or lost consciousness, became
speechless and was sent to the hospital. Appellant described the nature of her injury as
“contusion to head, neck, back little movement soreness, knees/legs weak no stability, loss of
speech, arms numbness shoulder stiffness.”
Emergency medical services took appellant to a hospital on the morning of April 6, 2012.
The history was described as follows:
“Patient found as above. Patient is a 54-year-old black female who complained of
a headache at 7:00 this morning and took some Tylenol at 7:15. A co-worker
states she went to get her a donut and when she came back the patient was
confused and disoriented and unable to speak. Patient conscious, attempts to obey
commands but is unable.”
On examination, appellant’s face and head were found to be atraumatic. The sudden
onset of headache was labeled a risk consideration and her diagnosis was given as altered mental
state with generalized weakness, rule out cerebrovascular accident. Hypertension was seen as a
risk factor for subarachnoid hemorrhage.
Because appellant had possibly suffered a stroke, she was referred on the day of the
incident to Dr. Ashish K. Masih, a Board-certified neurologist, for consultation, who related the
following history:
“The patient is a 58-year-old right-handed African American female with history
of hypertension who presents with an unusual episode of language impairment.
She states at 7 o’clock this morning, she was at work. She developed a sudden
onset of headache that was diffuse and was sharp in nature. The patient states
that, at 7:30, she had felt unsteady and fell into her desk and struck her head. The
patient states that at that point in time, she had language disturbance with
difficulty producing her speech. The patient was taken immediately to Midwest
Regional Medical Center where I received a phone call from the emergency room
physician requesting advice for treatment of tissue plasminogen activator due to
lack of focality of her exam.”
Dr. Masih added that appellant had a stat magnetic resonance imaging (MRI) scan, which
showed possible subacute infarct of the left internal capsule. He examined her and diagnosed a
possible left subcortical stroke, though this was likely to be an artifact on the MRI scan as there
was no correlation. Dr. Masih stated that appellant would be admitted for a stroke workup.
Dr. Masih continued to evaluate appellant for spells of amnesia. He noted on May 7,
2012 that she was having blackout spells with no loss of consciousness. “Onset was 11/11 after
patient struck her head on a car. Patient states this will occur about 2 week.”
In an April 23, 2012 incident report, appellant described what happened on April 6, 2012:
“Enter office slipped & fell hitting my head on desk gotten up and was sitting at desk & black
out.” Asked what object or substance directly harmed her, she answered: “floor runner & desk.”

2

On April 25, 2012 appellant was seen for a recheck status post stroke she stated that she
had on April 6, 2012 while at work. “She said when she fell she hit her head.”
Roger S. Chapa stated that on April 6, 2012 he went into the clerk’s office to sharpen his
pencil and appellant was sitting at her desk. “I said good morning and she looked up at me but
did not respond. I did not notice anything wrong with [appellant] at the time, approximately 7:00
a.m.”
Teresa Sheehan provided the following statement on May 22, 2012:
“On Friday April, 6, 2012, around 7:00 a.m., I took a donut down to [appellant]
for breakfast. When I walked in her office she was blinking a lot and her eyes
were watery. I asked her if she was OK and she said her head hurt really bad. I
got her a water and she took some Tylenol. I told her I would come back in
awhile and check on her. I went back to check on her about 15 minutes later and
she was sitting at her desk staring at her computer. I asked her if she was ok and
all she said was ‘I,I,I” and never completed her sentence. Mr. Rodriguez came in
and was trying to talk to her and she was unresponsive. He called 911 and she
began to cry. She had all the contents of her badge holder laid out in front of her
and picked up her CAC card and started swiping it down the 10 key on the
computer keyboard like it was an ATM. She did cry. The paramedics arrived and
she never responded to their questions either. They lifted her onto a gurney and
put her in an ambulance.”
Appellant saw Dr. M. Stephen Wilson, II, an orthopedic surgeon, on May 24, 2012.
Dr. Wilson reported the following history of injury:
“On April 6, 2012 while at Tinker Air Force Base performing her work-related
duties as a secretary, [appellant] was walking to her desk when she tripped over a
runner on the floor and fell forward, hitting her head on a nearby desk and landing
on her left knee. She struggled to rise back to her feet, but was able to eventually
get into a chair. [Appellant] felt extreme weakness at that time and her forehead
was bleeding and she temporarily lost consciousness (according to coworkers)
and she was unable to speak upon regaining consciousness.”
Mr. Chapa provided an additional statement: “On 06, April 12 when I was in the
secretary’s office sharpening my pencil I did not observe any injuries or bleeding on [appellant].
As stated before I said good morning and she looked up and did not respond, she was just sitting
at her desk and continued to stare at her computer.”
Responding to questions posed by OWCP, appellant described how the injury occurred:
“I entered my office and started around the end of the desk when I tripped or slipped on the
runner on the floor. I fell forward hitting my head on the desk I landed on my knees and my
arms. I fell approximately 3 feet to the floor (I never measured it) and I struggle trying to get
back up.” She stated that she thought Ms. Sheehan came into her office first. “I can’t remember
what was said.” Appellant stated: “I had a headache and could not comprehend and could not

3

speak. I was in a daze according to a co-worker. I just sat there, no knowledge of what had
happened.”
In a July 16, 2012 decision, OWCP denied appellant’s traumatic injury claim. It found
that she failed to establish the factual component of her claim. OWCP noted that appellant had
not provided any factual evidence to support that she actually experienced the incident as
described on her claim form. It observed that she provided an inconsistent description of how
the injury occurred. OWCP also observed that the medical evidence did not support that
appellant’s medical condition resulted from a specific event or incident.
Appellant explained that neither Ms. Sheehan, Mr. Rodriguez nor Mr. Chapa were in the
room when she fell. She stated that “no one knew I had fall[en] and hit my head” and inquired
as to who informed the emergency paramedics and Midwest City Hospital of her conditions and
where did all the different times come from? Appellant advised that the incident report was the
first form she filled out and the information was there and was true.
During a telephonic hearing before an OWCP hearing representative on November 6,
2012, appellant testified that she entered her office on April 6, 2012 got to the end of her desk
and made the little turn to go around to her seat when she tripped on the runner on the floor. She
stated that she fell forward, hitting her head on her desk and she fell to the floor. Appellant
stated that no one was present when she fell. She stated that she did not feel unsteady before she
fell. Appellant testified that she could not remember what happened at the hospital: “I was kind
of out of it so I can’t remember the details.” She was able to testify that she struck her head on
the desk. Appellant stated that she had a bump in the top of her head.
By decision dated January 18, 2013, the hearing representative affirmed the denial of
appellant’s injury claim. He noted that there was no mention of her having tripped, slipped or
fallen over a runner or having struck her head until May 24, 2012, more than a month and a half
after the alleged injury. Emergency room records gave no indication of injury to the head, neck,
back or extremity until more than a month and a half later, when the history changed. The
hearing representative found that appellant did not fall or strike her head, as alleged.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, she or he must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3

2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on a claimant’s statements. The employee has not met this burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.4
ANALYSIS
It is not clear what happened on April 6, 2012. From the history reflected in most of the
contemporaneous medical records, appellant complained of the sudden onset of a headache
around 7:00 a.m. that morning, took some Tylenol around 7:15 a.m. and by the bottom of the
hour appeared confused and disoriented, unable to speak and unable to obey commands. This
history made no mention of slipping or tripping on a runner, falling and striking her head on a
desk.
When Dr. Masih, the consulting neurologist, saw appellant later that day for a possible
stroke, the history he noted was that she developed a sudden onset of headache, diffuse and
sharp, around 7:00 a.m. By 7:30 a.m. appellant felt unsteady and fell into her desk and struck
her head. This history made no mention of Tylenol or slipping or tripping on a runner.5
Appellant’s face and head were examined at the hospital that same morning and were
found to be atraumatic. There was no finding of a bleeding forehead of bump in the top of her
head, as she would later allege. No coworker who saw her that morning mentioned that her
forehead was bleeding.
Ms. Sheehan has offered the most reliable account of what happened. When she brought
a donut to appellant around 7:00 a.m., appellant complained that her head hurt badly.
Ms. Sheehan gave appellant water and appellant took Tylenol. She advised that she would return
in a while to check on her. During this interaction, appellant made no mention that she had just
tripped on a floor runner and struck her head on the desk. Ms. Sheehan’s failure to do so would
be consistent with the history related by Dr. Masih, who indicated that appellant felt unsteady
around 7:30 a.m. (after Ms. Sheehan had left the office) and fell into her desk.
However, appellant would later explain in her testimony before the hearing representative
that it was when she entered the office and began to make the turn around her desk that she
tripped on the runner and fell and struck her head. In this account, she did not feel unsteady
before the fall. It was after appellant struck her head and scrambled into her seat that
Ms. Sheehan arrived. In this account, she did not initially suffer the sudden onset of a bad
headache; she fell and struck her head first. This is inconsistent with the history that Dr. Masih
4

Carmen Dickerson, 36 ECAB 409 (1985); Joseph A. Fournier, 35 ECAB 1175 (1984). See also George W.
Glavis, 5 ECAB 363 (1953).
5

The record does not disclose whether Dr. Masih, in screening appellant for a possible stroke, asked her whether
she had fallen or otherwise struck her head.

5

related. Although appellant was able to communicate to Ms. Sheehan that she had a bad
headache, she inexplicably failed to mention that she had just fallen and stuck her head.
The Board finds that there are too many inconsistencies in the evidence to establish that
appellant fell on April 6, 2012 and struck her head, as alleged. Appellant is the only source for
this information, but she is not a reliable source. She was found to be confused and disoriented,
unable to form a sentence or obey commands. Appellant displayed odd behavior. She stated that
she just sat there with “no knowledge of what had happened,” that she was “kind of out of it” and
unable to remember certain details. Dr. Masih continued to evaluate her for spells of amnesia.
Coupled with this, very likely because of this, the record presents an unclear history of
what actually happened on April 6, 2012. Evidence confirms that appellant was suffering from a
bad headache around 7:00 a.m. She took Tylenol. Shortly, thereafter, appellant appeared
confused and disoriented. Evidence does not confirm that she slipped or tripped on a runner, that
she fell into her desk or that she struck her head. What evidence there is on this point is
inconsistent.
Accordingly, the Board finds that appellant has not met her burden to establish that she
experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged. Although the evidence establishes that appellant suffered the sudden onset of a bad
headache at work, the mere fact that a condition manifests itself or worsens during a period of
federal employment raises no inference of causal relationship between the two.6 Because she has
failed to establish a factual basis for her traumatic injury claim, the Board will affirm OWCP’s
January 18, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained an
injury in the performance of duty on April 6, 2012, as alleged.

6

Steven R. Piper, 39 ECAB 312 (1987). Mere temporal relationships are thus distinguished from relationships of
causation.

6

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

